DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 31 of July 2022. 
Claims 7 and 11 have been amended.
Claim 12 has been added.
Claims 1-8 and 10-12 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that the claimed invention is directed to a technical and computer improvement and therefore is not abstract. Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The instant application is a software package aimed at the drafting process involving athletes and teams which has been done by humans well before the advent of computers and therefore not rooted in computer technology, therefore deemed an abstract idea (see picture below from NFL.com).  The claims are aimed at both “Mental Processes” and “Certain Method of Organizing Human Activity (CMOHA)” such as loading a hierarchical tiered salary structure where under the broadest reasonable interpretation, a human is performing an action (i.e. following instructions), a player and/or team submitting a rank order is an activity performed by the human with the use of generic computer, conversely can be done with the use of pen and paper, prioritizing a match between a player and a team, and moving a player form a first matched team to a higher ranked team, and displaying all players by name or other indicia are all actions performed by a human and can also be performed with a pen and paper  as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. Meanwhile, receiving/sending/transmitting /gathering/storing data are found by the courts to be insignificant extra-solution activity, see MPEP 2106.05(g) 

    PNG
    media_image1.png
    688
    864
    media_image1.png
    Greyscale

https://operations.nfl.com/journey-to-the-nfl/the-nfl-draft/the-history-of-the-draft/#expandable-aside-8ca9e8c9-1ef5-4c2d-9fc6-2a867df0f6a7

Applicant asserts that the computer elements transform the nature of the claims such that they are directed to a patent-eligible application.  Examiner respectfully disagrees. Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components such as computerized system interface, graphic user interface, computerized match system, central server, system server, web server, database server, computer processor, Internet, intranet, web interfaces, computerized matching system database to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.  
Applicant asserts that the invention that the claim elements, when considered both individually and as an order combination, transform the nature of the claims such that they are directed to a patent-eligible application of the asserted judicial exception. In particular, elements such as a computerized matching system database, dependent group computerized system interfaces, and independent group computerized system interfaces are not well-known and conventional and embody inventive concepts, both individually and in combination with other claim elements, sufficient to transform the nature or character of the claims to patent-eligible subject matter. Examiner respectfully disagrees.  The examiner must consider whether there are specific limitations or elements recited in the claim “that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present” or whether the claim “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, indicative that an inventive concept may not be present.” Eligibility Guidance, 84 Fed. Reg. 56 (footnote omitted). The examiner must also consider whether the combination of steps perform “in an unconventional way and therefore include an ‘inventive step, ’ rendering the claim eligible at Step 2B ” Id. In this part of the analysis, the examiner consider “the elements of each claim both individually and ‘as an ordered combination’” to determine “whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2354.  As discussed above, there is no evidence in the record that the steps of matching players and teams is accomplished in a non-conventional way. The Examiner therefore concludes that the claim used generic, conventional, technology to implement the abstract idea of gesture detection and that there is no improvement to an “existing technology.” 

35 USC § 103
With respect to the previous rejection of claims under 35 U.S.C. 103, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection. Cited references don’t expressly disclose "said computerized match system prioritizing a match between a selected player and a selecting team based upon criteria comprising: whether said selected player is a member of said selecting team, and the rank position of said team within said selected player's rank order” and “said first matched team submitting an alternate player via said team computerized system interface to fill the team position vacancy created by said player movement to a higher ranked team”.

35 USC § 103
Allowable Subject Matter
	Claims 11-12 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. The prior art of record most closely resembling the applicant’s claimed invention includes Metzger et al. (US 20060105827), Woodson et al. (US 20110099210), and Williams (US 20150294429).
Metzger teaches a software that allows the user (team owner) to enter data to create fictional players having predetermined characteristics or fictional teams having players who are not on the same team in reality to do research into player personnel moves or to predict potential outcomes, where teams choose players based on the available spots associated with a particular sport while having multiple team position roster spots allowing teams to have reserve/bench players available for team owners to substitute in players during a season or even in the middle of a game to account for injuries, favorable match-ups or weeks where players are on their NFL team's “bye” week (and thus are not playing that week), or for poor performances by a starter done over a draft system with tiered salaries based on ranking of players by different team owners.  Metzger does not expressly or inherently disclose a player submitting a rank order of teams of his/her choice, and matching players with their current teams if both the players and the teams have included one another in its respective rankings.
Woodson teaches that a player can fill out information regarding preferred coach as well as undesirable coach creating a ranking of teams/coaches the player is willing to play for.  Woodson does not teach matching players with their current teams if both the players and the teams have included one another in its respective rankings.
Williams teaches a recruiting compatibility system where athletes fill out personal information to include athletic and academic achievements into the system and then queries as to his or her preferences relating to a college athletic coach, the type of game style desired by the athlete, the type of team sought by an athlete, and the type of athletic atmosphere sought by an athlete and coaches can find the most compatible match for possible recruitment.  The system will then provide the athlete with a partial compatibility with collegiate athletic programs.  Meanwhile, web browser (901) GUI (as seen by coach) showing an coach's highest matching athletes for a particular grade classification, sorted by position and player ranking, as generated according to one embodiment of the present invention. The web browser shows how athletes (906) are comparatively ranked according to position (904) for a particular grade level classification (902). Thus, in one aspect of the compatibility system of the present invention, a coach can quickly assess athlete ranking, as well as determine which positions and/or grade levels need added recruiting attention to shore up any perceived current or future team weaknesses.  Williams does not teach the prioritization of a player’s team in the matching process if the current team is within the ranked teams of the player.
Instead, Claims 11-12 are hereby allowable over the prior art because none of the prior art of record, taken individually or in combination teach or suggest a non-obvious combination of the limitations of the claims "said computerized match system prioritizing a match between a selected player and a selecting team based upon criteria comprising: whether said selected player is a member of said selecting team, and the rank position of said team within said selected player's rank order” and “said first matched team submitting an alternate player via said team computerized system interface to fill the team position vacancy created by said player movement to a higher ranked team” as disclosed by the applicant in page 77 of Claims.

35 USC § 101--Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 1 recites “a. providing league comprising a plurality of teams and a plurality of players; b. providing a hierarchical tiered salary structure, with predetermined salaries for each tier and predetermined numbers of players at each tier; c. a player submitting to a computerized match system, via a player computerized system interface, a rank order of teams in a league in order of said player's preference; d. a team submitting an initial selection of players for a first tier to said computerized match system via said team computerized system interface; e. said computerized match system prioritizing a match between a selected player and a selecting team based upon criteria comprising: whether said selected player is a member of said selecting team, and the rank position of said team within said selected player's rank order; f. said computerized match system moving a player from a first matched team to a subsequently selecting higher ranked team upon said higher ranked team's selection of said player;  -78-g. said first matched team submitting an alternate player via said team computerized system interface to fill the team position vacancy created by said player movement to a higher ranked team; and h. repeating steps c through g for each team in said league until all first tier team positions are filled”, and therefore recites an abstract idea.
More specifically, claim 1 is directed to “Mental Processes” and “Certain Methods ff Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as well as “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” such as providing a league comprised of players and teams, teams and players submitting a rank order of players and teams respectively, prioritizing a match between teams and players, moving a player from one list (i.e. Team A) to another list (i.e. Team B) and submitting another player to fill the vacancy as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-6 contain the same abstract idea with respect to claim 1 and it further limits the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claim 1 recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional elements directed to receiving/sending/transmitting/gathering data reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
With respect to step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶99-100 “As implemented using a computerized system, computer processor effected processes and methods according to an embodiment of the present invention may include the following: A team makes selections via a system web portal or front end comprising a graphic user interface (GUI) displayed via a browser window or custom web application. First, the team owner logs into the system via the GUI using one or more certifications unique to that owner and assigned to that owner within the system. Such certifications may include a username and password but may also include biometric or electronic certifications, such as fingerprint reader, magnetic card reader, RFID reader, chip reader, or the like, as known in the prior art for certifying a user to a computer or computer system. After certification, the owner may then continue to interact with the system GUI to enter information requisite for the system to generate a Match such as the team's ranked list of desired players”. 
As a result, claim 1 does not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claim 5 recites additional elements “a central server” accessible over “the Internet”, or over “an intranet”, by “player and team computerized system interfaces”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional elements directed to receiving/sending/transmitting/gathering data reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
With respect to step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶99-100 “As implemented using a computerized system, computer processor effected processes and methods according to an embodiment of the present invention may include the following: A team makes selections via a system web portal or front end comprising a graphic user interface (GUI) displayed via a browser window or custom web application. First, the team owner logs into the system via the GUI using one or more certifications unique to that owner and assigned to that owner within the system. Such certifications may include a username and password but may also include biometric or electronic certifications, such as fingerprint reader, magnetic card reader, RFID reader, chip reader, or the like, as known in the prior art for certifying a user to a computer or computer system. After certification, the owner may then continue to interact with the system GUI to enter information requisite for the system to generate a Match such as the team's ranked list of desired players”.
Claims 2-4 and 6 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
With respect to 2A Prong 1, claim 7 recites “a. providing a league comprising a plurality of teams and a plurality of players; b. providing a computerized comprehensive match system; 
c. each participating player submitting to said computerized comprehensive match system, via a player computerized system interface, a rank order of teams in a league in order of said player's preference; …e. each participating team submitting a selection of players to said computerized comprehensive match system via said team computerized system interface; f. said computerized comprehensive match system prioritizing a match between a selected player and a selecting team based upon criteria comprising: tier level; whether said selected player is a member of said selecting team; the rank position of said team within said selected player's rank order; g. said computerized comprehensive match system moving a player from a first matched team to a subsequently selecting higher ranked team upon said higher ranked team's selection of said player; h. said first matched team submitting an alternate player to fill the team position vacancy created by said player movement to a higher ranked team; and i. repeating steps e through h for each participating team until all team positions are filled”, and therefore recites an abstract idea.
More specifically, claim 7 is directed to “Mental Processes” and “Certain Methods ff Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as well as “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” such as providing a league comprised of players and teams, teams and players submitting a rank order of players and teams respectively, prioritizing a match between teams and players, moving a player from one list (i.e. Team A) to another list (i.e. Team B), displaying results, and submitting another player to fill the vacancy as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claim 8 contains the same abstract idea with respect to claim 7 and it further limits the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 7 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claim 7 recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional elements directed to receiving/sending/transmitting/gathering data reflect insignificant extra solution activities to the judicial exception.  Further, the remaining additional element directed to displaying system tiers reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea
With respect to step 2B, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶99-100 “As implemented using a computerized system, computer processor effected processes and methods according to an embodiment of the present invention may include the following: A team makes selections via a system web portal or front end comprising a graphic user interface (GUI) displayed via a browser window or custom web application. First, the team owner logs into the system via the GUI using one or more certifications unique to that owner and assigned to that owner within the system. Such certifications may include a username and password but may also include biometric or electronic certifications, such as fingerprint reader, magnetic card reader, RFID reader, chip reader, or the like, as known in the prior art for certifying a user to a computer or computer system. After certification, the owner may then continue to interact with the system GUI to enter information requisite for the system to generate a Match such as the team's ranked list of desired players”.  Further, additional element for displaying system tiers (i.e. output of results) do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claim 7 does not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claim 8 does not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
With respect to 2A Prong 1, claim 10 recites “a. providing league comprising a plurality of teams and a plurality of players; b. providing a computerized match system comprising a central server accessible via one or more web interfaces over the Internet or an intranet, said central server comprising one or more system servers, including a web server; c. loading a hierarchical tiered salary structure, with predetermined salaries for each tier and predetermined numbers of players at each tier, into a database that is stored on said central server or on a separate database server in communication with said central server; d. a player submitting to said computerized match system, via a player computerized system interface in communication with said central server via one of said web interfaces, a rank order of teams in a league in order of said player's preference, …e. a team submitting to said computerized match system, via a team computerized system interface in communication with said central server via one of said web interfaces, an initial selection of players for a first tier, said initial selection of players for a first tier stored into a database that is stored on said central server; f. running match algorithm processes via computerized match system computer code on the central server to prioritize a match between a selected player and a selecting team based upon criteria comprising: whether said selected player is a member of said selecting team, and  -84- the rank position of said team within said selected player's rank order; g. running computerized match system computer code to move a player from a first matched team to a subsequently selecting higher ranked team upon said higher ranked team's selection of said player; h. said first matched team submitting an alternate player via said team computerized system interface in communication with said central server via one of said web interfaces to fill the team position vacancy created by said player movement to a higher ranked team; and i. repeating steps d through h for each team in said league until all first tier team positions are filled”, and therefore recites an abstract idea.
More specifically, claim 10 is directed to “Mental Processes” and “Certain Methods ff Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as well as “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” such as loading a hierarchical tiered salary structure, providing a league comprised of players and teams, teams and players submitting a rank order of players and teams respectively, prioritizing a match between teams and players, moving a player from one list (i.e. Team A) to another list (i.e. Team B), displaying results, and submitting another player to fill the vacancy as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 10 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claim 10 recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g). Further, the remaining additional elements directed to receiving/ sending/transmitting/gathering data reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.  
With respect to step 2B, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶99-100 “As implemented using a computerized system, computer processor effected processes and methods according to an embodiment of the present invention may include the following: A team makes selections via a system web portal or front end comprising a graphic user interface (GUI) displayed via a browser window or custom web application. First, the team owner logs into the system via the GUI using one or more certifications unique to that owner and assigned to that owner within the system. Such certifications may include a username and password but may also include biometric or electronic certifications, such as fingerprint reader, magnetic card reader, RFID reader, chip reader, or the like, as known in the prior art for certifying a user to a computer or computer system. After certification, the owner may then continue to interact with the system GUI to enter information requisite for the system to generate a Match such as the team's ranked list of desired players”.  Further, additional element for storing data does not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claim 10 does not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
With respect to 2A Prong 1, claim 11 recites “providing a computerized match system comprising: one or more web interfaces, each presenting a graphic user interface via a web browser; a central server accessible via said web interfaces over the Internet or over an intranet; said central server comprising one or more computer processors; said central server comprising a web server, a database server and at least one database for storing data provided to the database in database tables; computer code for running a match algorithm on a computer processor of said central server; …e. prioritizing a match between a selected player and a selecting team by running match algorithm computer code on said central server, said match algorithm computer code prioritizing matches according to: i. player tier level; ii. whether said selected player is a member of said selecting team, iii. rank position of said selecting team within said selected player's rank order of teams”, and therefore recites an abstract idea.
More specifically, claim 11 is directed to “Mental Processes” and “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions” as well as “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” such as prioritizing a match between teams and players, as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claim 12 contains the same abstract idea with respect to claim 11 and it further limits the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 11 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claim 11 recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Further, the remaining additional elements directed to storing data reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  
With respect to step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites additional elements boldened and highlighted above. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶99-100 “As implemented using a computerized system, computer processor effected processes and methods according to an embodiment of the present invention may include the following: A team makes selections via a system web portal or front end comprising a graphic user interface (GUI) displayed via a browser window or custom web application. First, the team owner logs into the system via the GUI using one or more certifications unique to that owner and assigned to that owner within the system. Such certifications may include a username and password but may also include biometric or electronic certifications, such as fingerprint reader, magnetic card reader, RFID reader, chip reader, or the like, as known in the prior art for certifying a user to a computer or computer system. After certification, the owner may then continue to interact with the system GUI to enter information requisite for the system to generate a Match such as the team's ranked list of desired players”.  Further, additional element for storing data does not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claim 11 does not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claim 12 does not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        11/3/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623